UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No.1 þ Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or o Transaction report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 000-51949 Valley Commerce Bancorp (Exact name of Registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 46-1981399 (IRS Employer Identification No.) 701 W. Main Street, Visalia, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (559) 622-9000 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer o Smaller Reporting Company þ Indicate by check mark if the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). o Yes þ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares outstanding of the issuer’s Common Stock was 2,762,723 as of August 15, 2011. EXPLANATORY NOTE The sole purpose of this amendment to Valley Commerce Bancorp’s Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, originally filed with the Securities and Exchange Commission on August 15, 2011, is to furnish Exhibit 101 to the Form 10-Q, in accordance with Rule 405(a)(2)(ii) of Regulation S-T, Exhibit 101 which contains the consolidated financial statements and related notes from the 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q and the Form 10-Q has not been updated to reflect events occurring subsequent to the original filing date. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are not deemed filed for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, or Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability under those sections. EXHIBIT INDEX Exhibit Number Description 31.1* Certification of the President / Chief Executive Officer pursuant to Section 302 of the Sarbanes-OxleyAct of2002. 31.2* Certification of the Chief Financial Officer / Chief Operating Officer pursuant to Section 302 of theSarbanes-Oxley Act of 2002. 32.1* Certification of the President / Chief Executive Officer and Chief Financial Officer / Chief Operating Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of theSarbanes-Oxley Act of 2002. 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Schema 101.CAL** XBRL Taxonomy Calculation Linkbase 101.DEF** XBRL Taxonomy Definition Linkbase 101.LAB** XBRL Taxonomy Label Linkbase 101.PRE** XBRL Taxonomy Presentation Linkbase * Previously filed or furnished as an exhibit to Valley Commerce Bancorp’s Quarterly Report ended June 30, 2011. ** Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are not deemed filed for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, or Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability under those sections. SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this amended report to be signed on its behalf by the undersigned, thereunto duly authorized. Valley Commerce Bancorp (Registrant) Date: August 26, 2011 /s/ Allan W. Stone Allan W. Stone President/Chief Executive Officer /s/ Roy O. Estridge Roy O. Estridge Executive Vice President/Chief Financial Officer/Chief Operating Officer
